Citation Nr: 1226042	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  10-17 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of an inguinal hernia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to October 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision rendered by the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO denied reopening claims of entitlement to service connection for tuberculosis and residuals of an inguinal hernia.  

As regards the claim to reopen service connection for tuberculosis, the Veteran presented testimony on that claim before the undersigned in July 2011.  He also provided testimony on that claim before another Veterans Law Judge in November 2008.  While a decision was rendered on that claim in January 2009, in March 2012 the Board vacated that decision.  Hence, the claim remains open and pending.  

Because the Veteran provided testimony at two hearings before two different Veterans Law Judges (VLJs) concerning a common issue on appeal (tuberculosis), his case will be assigned to a panel of three VLJs for adjudication.  See 38 U.S.C.A. § 7102(a); 38 C.F.R. § 19.3 (Generally providing that a proceeding before the Board may be assigned either to an individual VLJ "or to a panel of not less than three members of the Board.")  He was further advised of his option to have a hearing before the third VLJ who will be assigned to the panel to decide his case.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011) (Holding that the statute and implementing regulation regarding hearings before the Board entitle an appellant to an opportunity for a hearing before all VLJs who will ultimately decide the appeal.).  He requested another hearing.  Thus, that claim will be the subject of a separate decision once the Veteran has been afforded a hearing before a third VLJ.  

The issue of entitlement to service connection for residuals of an inguinal hernia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

A January 2009 Board decision denied reopening the claim of entitlement to service connection for residuals of an inguinal hernia.  Evidence received since the decision is new and material, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

The criteria to reopen a claim of entitlement to service connection residuals of an inguinal hernia have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As a preliminary matter, the Board notes that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  With respect to the new and material evidence portion of the present appeal, the Appellant has not received sufficient notice and assistance.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); Stegall, supra.  However, as will be discussed fully below, the Board finds that new and material evidence has been submitted sufficient to reopen the claim.  Therefore, a full discussion of whether VA met these duties is not needed, as no prejudice can flow to the Appellant from such error with respect to the claim to reopen.  Assistance deficiencies with respect to the underlying claim will be discussed in the REMAND section below.  


II.  Analysis

The Veteran contends that he had a hernia or symptoms of a hernia while on active duty in 1966.  He contends that the symptoms of hernia or undiagnosed hernia in service eventually required a surgical repair of an inguinal hernia and that current residuals of that surgery are related to his active military service.  

Here, the Veteran's service treatment records reveal in April 1966 the Veteran was seen with complaints of pain in the right testicle.  The assessment was "acute hydrocele 2' ??"  In a May 1966 treatment record, the Veteran's right testicle was described as tender to palpation and the epididymis was "somewhat boggy."  The pertinent assessment was rule out infiltrate, rule out tuberculosis, and probably epididymitis.  Another May 1966 note indicated that he had right testicular pain since the last week of March.  The note states "could this represent tb epididymitis? Or was above in fact more likely orchitis?"  

In May 1966, he was admitted to the U.S. Army Hospital, Fort Gordon with a diagnosis of active tuberculosis.  The medical history stated that his pain in the right testicle "cleared spontaneously."  A report indicates that because of the pain, he was examined, but his epididymis and testis were felt to be normal and there was no significant scrotal pathology present.  A chest x-ray, however, revealed tuberculosis.  He was transferred to Valley Forge General Hospital for further treatment.  

A Medical Board examination in August 1966 noted a normal examination of the genitourinary system.  A September 1966 clinical record noted normal genitalia and no evidence of hernia.  

In February 1991, the RO received private treatment records in connection with a then-pending claim for service connection for tuberculosis.  Among the records was a November 1981 surgical report showing a surgical repair of an inguinal hernia.  At such time, the Veteran noted a history of "difficulty with ever since he was in the army and which he stated that while doing some exercises and some work has really never bothered him too much except that he knew there was discomfort down there, but in the last 2 years it has started to get worse."  

In November 2000 the Veteran filed a claim seeking entitlement to service connection for residuals of a hernia.  He claimed that he initially developed the hernia while on active duty.  The RO denied the claim in May 2001 finding that an inguinal hernia was not shown in service, that an inguinal hernia was first shown many years following service discharge, and no evidence linking any current residuals of a hernia to service.  Following that decision, the Veteran submitted a duplicate copy of a July 1966 service treatment records indicating that pain in his testicle had cleared spontaneously.  In January 2002, the RO continued the denial of the claim.  

The Veteran did not appeal that decision and it became final.  

In October 2005, the Veteran sought to reopen his claim.  He submitted additional treatment records prepared in 1981 in conjunction with his inguinal hernia surgery.  In February and August 2006, the RO denied reopening the claim.  The Veteran appealed that determination.  

In November 2008, he testified during a hearing held before a Veterans Law Judge.  At such time, he testified that the condition started while in the military and resulted in surgery.  (See Transcript at 15.)  

In a January 2009 decision, the Board denied reopening the claim.  The Board found that the medical record was silent for any medical opinion linking complaints, diagnoses, or treatments in service to current residuals of an inguinal hernia.  

Unless the Chairman orders reconsideration, or one of the other exceptions to finality applies, all Board decisions are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The current petition to reopen was filed in March 2009.  

Evidence submitted since the Board's decision includes a March 2009 statement from L. D., a nurse practitioner, and a September 2011 statement from Dr. R. W.  In the March 2009 statement, L. D. states that the Veteran told her that he had sudden onset of right testicle pain in service but that the pain did not resolve in service.  Moreover, following the surgical repair of the hernia he reported that he continues to have pain.  A physical examination revealed tenderness in the right inguinal area.  The nurse practitioner opined that it was "reasonable to at least suspect that the hernia was the result of the initial injury in basic training."  

In the September 2011 statement, Dr. R. W. notes the finding of an acute hydrocele during service and opines that hydroceles are "often accompanied by hernia."  Dr. R. W. states that the subsequent service records did not include any investigation for a hernia.  Dr. R. W. reports that when the Veteran finally underwent repair of the hernia he reported that he had pain since he was in the Army.  

The Board finds that the evidence submitted is new and material and that the claim for service connection for residuals of a hernia must be reopened.  In short, at the time of the last final decision, there was an absence of medical evidence addressing the etiological relationship between testicular pain experienced in service and the development of an inguinal hernia.  The new evidence addresses this deficiency.  

As to L. D.'s March 2009 statement, the nurse practitioner's suspicion of a causal relationship does not meet the burden of proof of a 50 percent probability or greater to grant the claim.  Similarly, the opinion appears to rely on a history stated by the Veteran that is not supported in the service treatment records.  Moreover, Dr. R. W.'s statement that the medical providers in service did not look for a hernia appears to be directly contradicted by the service record which included a specific finding of no hernia.  In addition, the Veteran's reports of continual pain since service appear to be contrary to the service record which note that the testicular pain resolved without recurrence.  

These observations, however, go to the weight afforded to the evidence.  For purposes of reopening the claim, the Board need only presume the credibility of the evidence submitted.  Moreover, the Court has emphasized that the law does not require new and material evidence as to each unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the requirements to reopen the claim have been met.  

ORDER

New and material evidence having been received; the claim for service connection for residuals of an inguinal hernia is reopened.  


REMAND

The Court has recently held that the regulation allowing previously denied claims for service connection to be reopened if a claimant submits new and material evidence triggers VA's duties to assist, including a medical nexus examination if one is warranted.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  In this matter, the Board finds that VA's assistance is required to help support the Veteran's claim for benefits.  He has never been afforded an examination to provide medical evidence documenting his current residuals of an inguinal hernia and opinion evidence as to the most likely etiology of current residuals of an inguinal hernia.  

In McLendon v. Nicholson the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

Here, there is evidence of a current residuals of an inguinal hernia, of treatment for testicular pain, and statements, as documented above, at least by history, there is a possibility that current residuals of an inguinal hernia are related to his active military service.  As such, the criteria for a VA examination have been met.  

The Veteran must be advised of the importance of reporting to the scheduled examinations and of the possible adverse consequences for failing to so report.  See 38 C.F.R. § 3.655 (2011).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a VA examination to obtain current medical evidence and an opinion as to the etiology of any residuals of an inguinal hernia.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

Following a review of the claims file, the service and post-service treatment records, a clinical evaluation of the Veteran, and with consideration of the Veteran's statements, the examiner shall provide an opinion concerning the following question: 

Whether any residuals of an inguinal hernia are at least as likely as not etiologically related to service.  Why or why not?  In rendering this opinion, the examiner shall address whether the right testicular pain during his military service was a manifestation of inguinal hernia as opposed to a symptom attributable to the in-service diagnosis of tuberculosis.  

The clinician is also advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  

2.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  If any benefit sought on appeal is not granted, the Veteran should be provided with a Supplemental Statement of the Case ("SSOC") and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


